
	

113 S2039 IS: ITIN Reform Act of 2014
U.S. Senate
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2039
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2014
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require that ITIN applicants submit their application
			 in person at taxpayer assistance centers, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 ITIN Reform Act of 2014.
		
			2.
			Requirements for the
			 issuance of ITINs
			
				(a)
				In
			 general
				Section 6109 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					
						(i)
						Special rules
				relating to the issuance of ITINs
						
							(1)
							In
				general
							The Secretary may issue an individual taxpayer
				identification number to an individual only if the requirements of
			 paragraphs
				(2) and (3) are met.
						
							(2)
							In-person
				application
							The requirements of this paragraph are met if, with
				respect to an application for an individual taxpayer identification
				number—
							
								(A)
								the applicant
				submits an application in person, using Form W–7 (or any successor
			 thereof) and including
				the required documentation, at a taxpayer assistance center
			 of the
				Internal Revenue Service, or
							
								(B)
								in the case of an applicant who resides
				outside of the United States, the applicant submits the application
			 in person
				to an employee of the Internal Revenue Service or a designee of the
			 Secretary
				at a United States diplomatic mission or consular post, together
			 with the
				required documentation.
							
							(3)
							Initial on-site
				verification of documentation
							The requirements of this paragraph
				are met if, with respect to each application, an employee of the
			 Internal
				Revenue Service at the taxpayer assistance center, or the employee
			 or designee
				described in paragraph (2)(B), as the case may be, conducts an
			 initial
				verification of the documentation supporting the application
			 submitted under
				paragraph (2).
						
							(4)
							Required
				documentation
							For purposes of
				this subsection—
							
								(A)
								required
				documentation includes such documentation as the Secretary may
			 require that
				proves the individual’s identity and foreign status, and
							
								(B)
								the Secretary may
				only accept original documents.
							
							(5)
							Exceptions
							
								(A)
								Military
				spouses
								Paragraph (1) shall
				not apply to the spouse, or the dependents, without a social
			 security number of
				a taxpayer who is a member of the Armed Forces of the United
			 States.
							
								(B)
								Treaty
				benefits
								Paragraph (1) shall not apply to a nonresident alien
				applying for an individual taxpayer identification number for the
			 purpose of
				claiming tax treaty benefits.
							
							(6)
							Term
							
								(A)
								In
				general
								An individual taxpayer identification number issued after
				the date of the enactment of this subsection shall be valid only
			 for the 5-year
				period which includes the taxable year of the individual for which
			 such number
				is issued and the 4 succeeding taxable years.
							
								(B)
								Renewal of ITINSuch number shall be valid for an additional 5-year period only if it is renewed through an
			 application which satisfies the requirements under paragraphs (2) and (3).(C)Special rule for existing ITINsIn the case of an individual with an individual
				taxpayer identification number issued on or before the date of the
			 enactment of
				this subsection, such number shall not be valid after the earlier
			 of—(i)the end of
				the 3-year period beginning on the date of the enactment of this
			 subsection, or(ii)the first taxable year beginning after—(I)the date of the enactment of this subsection, and(II)any taxable year for which the individual (or, if a
				dependent, on which the individual is included) did not make a
			 return..
			
				(b)
				Interest
				Section
			 6611 of such Code is amended by redesignating subsection (h) as subsection
			 (i)
			 and by inserting after subsection (g) the following new subsection:
				
					
						(h)
						Special rule
				relating to ITINs
						Notwithstanding any other provision of this
				section, no interest shall be allowed or paid to or on behalf of an
			 individual
				with respect to any overpayment until 45 days after an
			 individual
				taxpayer identification number is issued to the
				individual.
					.
			
				(c)
				Audit by
			 TIGTA
				Not later than two years after the date of the enactment of
			 this Act, and every two years thereafter, the Treasury Inspector General
			 for
			 Tax Administration shall conduct an audit of the program of the Internal
			 Revenue Service for the issuance of individual taxpayer identification
			 numbers
			 pursuant to section 6109(i) of the Internal Revenue Code of 1986. The
			 report
			 required by this subsection shall be submitted to the Congress.
			
				(d)
				Effective
			 date
				
					(1)
					Subsection
			 (a)
					The amendment made by
			 subsection (a) shall apply to requests for individual taxpayer
			 identification
			 numbers made after the date of the enactment of this Act.
				
					(2)
					Subsection
			 (b)
					The amendment made by
			 subsection (b) shall apply to returns due, claims filed, and refunds paid
			 after
			 the date of the enactment of this Act.
				
